Citation Nr: 1019873	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-38 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO concluded that new and material evidence had 
been submitted to reopen the claim for service connection for 
degenerative joint disease of the lumbar spine; however, the 
claim for service connection remained denied.  The Veteran 
filed a timely appeal to the Board.

Despite the determination reached by the RO with respect to 
the claim for service connection for a low back disability, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

In March 2010, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

The issue of entitlement to service connection for a low back 
disability on the merits is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  Entitlement to service connection for a low back 
disability was previously denied in an unappealed July 2003 
rating decision.



2.  Some of the evidence added to the record since the July 
2003 determination relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a low back disability.


CONCLUSIONS OF LAW

1.  The RO's decision of July 2003, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence received since the July 2003 determination 
is new and material, and the appellant's claim for service 
connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett, supra.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For 
purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for a low back disability in July 2003 on the 
basis that the evidence of record failed to show a current 
low back disability or a nexus between any such disability 
and service.  He was notified of the determination that same 
month, but did not appeal the decision and it became final.  
See 38 C.F.R. §§ 20.302, 20.1103 (2009).  

The evidence of record at the time of the July 2003 
determination consisted of the service treatment records and 
statements from the Veteran.

Service treatment records reveal that the Veteran was seen in 
September 1968 
with complaints of a two week history of lower back pain.  
Upon physical examination, the impression was muscle spasms, 
which were noted to be "no emergency."  X-rays were within 
normal limits and the treatment was physical therapy, heat, 
aspirin, and a bed board.  During the February 1970 
separation examination, the Veteran denied a history of 
recurrent back pain and the spine and musculoskeletal system 
were clinically evaluated as normal.  In written statements 
submitted by the Veteran during the course of his original 
claim, he contended that he injured his low back during 
active service and had experienced problems since that time.     

The evidence received since the July 2003 decision consists 
of VA treatment records, the reports of a VA examinations, 
Social Security Administration (SSA) records, buddy 
statements, and testimony provided by the Veteran during a 
hearing before the undersigned Veterans Law Judge.  VA 
treatment records indicate that magnetic resonance imaging 
performed on the Veteran's lumbar spine in October 1996 
showed multilevel degenerative disc disease, greatest at the 
L4-5 and L5-S1 levels, mild central bulging at the L4-5 and 
L5-S1 levels, without stenosis of the spinal canal or neural 
foramina, and multilevel Schmorl's nodes, indicating 
multilevel endplate degeneration.  Additionally, the 
diagnosis during a November 2008 VA spine examination 
included lumbar strain, although the examiner opined that the 
Veteran's low back condition is not caused by or a result of 
his symptoms and treatment in-service.  

The Veteran has recently contended that his current low back 
disability began after, and is due to, a spinal injection he 
received during active service, and that his service-
connected right knee disability causes him to put more 
pressure on his back. 

Upon review of the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that some of the evidence 
submitted subsequent to the July 2003 decision relates to a 
previously unestablished fact, that is, the existence of a 
current disability and a possible relationship between such 
disability and active service or a service-connected 
disability.  Further, the additional evidence furnishes a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a low back disability.  Thus, the 
Board finds that new and material evidence sufficient to 
reopen the claim has been received.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability is reopened, 
and to this extent only the appeal is granted.




REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim on the merits.

As noted above, the Veteran has been diagnosed with 
multilevel degenerative disc disease, greatest at the L4-5 
and L5-S1 levels, mild central bulging at the L4-5 and L5-S1 
levels, without stenosis of the spinal canal or neural 
foramina, multilevel Schmorl's nodes, indicating multilevel 
endplate degeneration, and lumbar strain.  

The Veteran now contends that his current back disorder is 
the result of the spinal anesthesia used for his right knee 
surgery in service.  He further contends that his current low 
back disability is caused or aggravated by his service-
connected right knee residuals, status post arthroscopic 
surgery for medial meniscus tear.  In a September 2009 
statement, the Veteran stated that he is putting more 
pressure on his back because of his service-connected right 
knee disability.  The Board notes that the back complaints in 
service were prior to his knee surgery.

The Board also notes that the surgical report and hospital 
report from the Veteran's right knee surgery is not of record 
to confirm the use of spinal anesthesia.  A request for those 
inpatient records for his hospitalization at Fort Carson, 
Colorado in November and December 1968 should be requested 
through official sources.

While the Veteran has been provided with a VA spine 
examination, the examiner did not specifically address 
whether there is a relationship between the Veteran's current 
low back disability and his service-connected right knee 
disability, nor was an opinion regarding the relationship 
between the current back disorder and spinal anesthesia 
requested or provided.  Thus, the Board finds that the 
Veteran should be provided with another VA examination to 
obtain an opinion as to whether it is more likely, less 
likely, or at least as likely as not that the Veteran's 
current low back disability is related to the service-
connected right knee residuals, status post arthroscopic 
surgery for medial meniscus tear.  

The Veteran is hereby informed that 38 C.F.R. § 3.326(a) 
(2009) provides that individuals for whom examinations have 
been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
reopened claim, the claim will be denied.

Additionally, during the March 2010 hearing before the 
undersigned Veterans Law Judge, the Veteran testified that he 
began receiving treatment for his low back disability from 
Gainesville VA Medical Center sometime in the 1970's.  
However, the earliest VA treatment records of record are 
dated in May 1997.  Thus, the RO/AMC should request any 
available VA treatments records dated prior to that time.  
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, the Board notes that the Veteran has not been 
provided VCAA notice concerning his claim for a low back 
condition as secondary to his service connected right knee 
condition.  Corrective notice should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) with regard to his 
claim for secondary service connection for 
a low back condition as due to his service 
connected right knee condition.

2.  Request through official sources the 
Veteran's inpatient records, to include the 
surgical report, for his right knee surgery 
at Fort Carson, Colorado, in November and 
December 1968.

3.  Obtain treatment records from the VA 
Medical Center in Gainesville, Florida 
dating prior to May 1997 and since October 
2009.  If the records are not available, 
the claims file should be annotated as 
such and the Veteran notified of such.

4.  After the above is completed to the 
extent possible, the RO/AMC should 
schedule the Veteran for another VA Spine 
examination by a physician to determine 
the nature of the Veteran's current low 
back disability and to provide an opinion 
as to its possible relationship to the 
alleged spinal anesthesia in service or 
the service-connected status post 
arthroscopic surgery for right medial 
meniscus tear.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies should 
be conducted and the results reported.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for all low 
back disabilities identified.  
Additionally, the examiner should opine as 
to whether it is more likely, less likely, 
or at least as likely as not (50 percent 
probability) that any current low back 
disability is related to the claimed 
spinal anesthesia in service.  If not, the 
examiner should opine as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability) 
that any current low back disability was 
caused by or aggravated (permanent 
worsening of the underlying condition 
beyond normal progress) by the service-
connected right knee residuals, status 
post arthroscopic surgery for medial 
meniscus tear.  If the low back disability 
is aggravated by the service-connected 
right knee disability, the examiner should 
attempt to quantify the degree of 
aggravation.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


